Exhibit 10.2

 

ASSIGNMENT NO. 6 OF RECEIVABLES IN ADDITIONAL ACCOUNTS INCLUDED IN ASSET POOL
ONE (this “Assignment”), dated as of May 16, 2005, by and between CHASE ISSUANCE
TRUST (the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”)
as collateral agent (in such capacity, the “Collateral Agent”), pursuant to the
Asset Pool One Supplement referred to below, and acknowledged by Chase Bank USA,
National Association (formerly known as Chase Manhattan Bank USA, National
Association), in its capacity as servicer under the Amended and Restated
Transfer and Servicing Agreement, dated as of October 15, 2004, as amended by
the First Amendment thereto, dated as of May 10, 2005, each by and between Chase
Bank USA, National Association, as transferor and servicer, and Wells Fargo
Bank, National Association, as indenture trustee (in such capacity, the
“Indenture Trustee”) and Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Trust and Wells Fargo, as Collateral Agent and Indenture Trustee,
are parties to the Amended and Restated Asset Pool One Supplement, dated as of
October 15, 2004, as amended by the First Amendment thereto, dated as of May 10,
2005 (hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Asset Pool One Supplement”);

 

WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to
designate Additional Accounts to be included as Asset Pool One Accounts and to
pledge hereby the Receivables of such Additional Accounts (as each such term is
defined in the Asset Pool One Supplement), whether now existing or hereafter
created, to the Collateral Agent to be included as Asset Pool One Receivables;
and

 

WHEREAS, the Collateral Agent, on behalf of and for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity, is willing to
accept such designation and pledge subject to the terms and conditions hereof;

 

NOW, THEREFORE, the Trust and the Collateral Agent hereby agree as follows:

 

1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Asset Pool One Supplement unless otherwise defined
herein.

 

“Addition Cut Off Date” shall mean, with respect to the Additional Accounts
designated hereby, April 29, 2005.

 

“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, May 16, 2005.



--------------------------------------------------------------------------------

“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, April 28, 2005.

 

2. Designation of Additional Accounts. On or before the Addition Date, the Trust
shall deliver to the Collateral Agent a computer file containing a true and
complete list of each VISA and MasterCard account which, as of the Addition
Date, shall be deemed to be an Additional Asset Pool One Account, identified by
account number and the aggregate amount of the Receivables in each such
Additional Asset Pool One Account as of the Addition Cut Off Date, which
computer file shall be marked as Schedule 1 to this Assignment and which shall
be, as of the Addition Date, incorporated into and made a part of this
Assignment and the Asset Pool One Supplement.

 

3. Pledge of Receivables. (a) The Issuer hereby grants to the Collateral Agent
for the benefit and security of the Asset Pool One Noteholders, the Indenture
Trustee, in its individual capacity and the Collateral Agent, in its individual
capacity, a security interest in all of its right, title and interest, whether
owned on the Addition Cut Off Date or thereafter acquired, in the Receivables
existing on the Addition Cut Off Date or thereafter created in the Additional
Asset Pool One Accounts, all Interchange and Recoveries related thereto, all
monies due or to become due and all amounts received or receivable with respect
thereto and the “proceeds” (including “proceeds” as defined in the applicable
UCC) thereof and Insurance Proceeds relating thereto to secure the Asset Pool
One Notes (and the obligations under the Indenture and the Asset Pool One
Supplement), equally and ratably without prejudice, priority or distinction
between any Asset Pool One Note by reason of difference in time of issuance or
otherwise, except as otherwise expressly provided in the Indenture, or in the
Indenture Supplement which establishes any Series, Class or Tranche of Notes,
and to secure (i) the payment of all amounts due on such Asset Pool One Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under the Indenture, any Indenture Supplement and the
Asset Pool One Supplement relating to the Asset Pool One Notes and (iii)
compliance by the Issuer with the provisions of the Indenture, any Indenture
Supplement or the Asset Pool One Supplement relating to the Asset Pool One
Notes. This Assignment constitutes a security agreement under the UCC.

 

(b) If necessary, the Trust agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Asset Pool One Receivables in Additional Asset Pool One Accounts existing
on the Addition Cut Off Date and thereafter created meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect, and maintain perfection of, the sale and assignment of its interest
in such Asset Pool One Receivables to the Collateral Agent, and to deliver a
file-stamped copy of each such financing statement or other evidence of such
filing to the Collateral Agent on or prior to the Addition Date. The Collateral
Agent shall be under no obligation whatsoever to file such financing or
continuation statements or to make any filing under the UCC in connection with
such sale and assignment.

 

2



--------------------------------------------------------------------------------

(c) In connection with such transfers, the Trust further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Asset Pool One Accounts and designated hereby have been pledged to
the Collateral Agent pursuant to this Assignment for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity.

 

(d) It is the intention of the parties hereto that all pledges of Receivables to
the Collateral Agent pursuant to this Assignment be subject to, and be treated
in accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be pledged, in whole or in part, by the Trust pursuant to
this Assignment shall be deemed to no longer be the property, assets or rights
of the Trust. The parties hereto acknowledge and agree that each such transfer
is occurring in connection with a “securitization transaction” within the
meaning of the Delaware Act.

 

4. Acceptance by Collateral Agent. The Collateral Agent hereby acknowledges its
acceptance of all right, title and interest in and to the Receivables in the
Additional Asset Pool One Accounts now existing and hereafter created, pledged
to the Collateral Agent pursuant to Section 3(a) of this Assignment and declares
that it shall maintain such right, title and interest, upon the trust herein set
forth, for the benefit and security of the Asset Pool One Noteholders, the
Indenture Trustee, in its individual capacity and the Collateral Agent, in its
individual capacity.

 

5. Representations and Warranties of the Trust. The Trust hereby represents and
warrants to the Collateral Agent, as the Addition Date, that:

 

(a) Conditions Precedent. All of the requirements for the addition of Accounts
set forth under subsection 2.12(c) of the Transfer and Servicing Agreement shall
have been satisfied and all of the representations and warranties set forth
under subsection 2.04(a) of the Transfer and Servicing Agreement to be made on
each Addition Date shall be true and correct in all material respects on such
Addition Date;

 

(b) Legal Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of the Trust enforceable against the Trust in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);

 

(c) Eligibility of Accounts. As of the Addition Cut Off Date, each Additional
Account designated hereby is an Eligible Account;

 

3



--------------------------------------------------------------------------------

(d) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Trust has occurred and the transfer by
the Transferor of Receivables arising in the Additional Accounts to the
Collateral Agent has not been made in contemplation of the occurrence thereof;

 

(e) No Adverse Effect. The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect;

 

(f) No Conflict. The execution and delivery by the Trust of this Assignment, the
performance of the transactions contemplated by this Assignment and the
fulfillment of the terms hereof applicable to the Trust, will not conflict with
or violate any Requirements of Law applicable to the Trust or conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust or other
instrument to which the Trust is a party or by which it or its properties are
bound;

 

(g) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Trust, threatened against the Trust before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Trust, would materially and adversely affect the performance by
the Transferor of its obligations under this Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Assignment; and

 

(h) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Trust in
connection with the execution and delivery of this Assignment by the Trust and
the performance of the transactions contemplated by this Assignment by the
Trust, have been obtained.

 

6. Conditions Precedent. The acceptance by the Collateral Agent set forth in
Section 4 hereof and the amendment of the Asset Pool One Supplement pursuant to
Section 6 hereof are each subject to the satisfaction of the conditions
precedent set forth in Section 2.4(c) of the Asset Pool One Supplement on or
prior to the dates specified in such Section 2.4(c). For purposes of Section
2.4(c)(i) of the Asset Pool One Supplement, “Notice Date” shall having the
meaning specified in Section 1 hereof. With respect to the condition specified
in Section 2.4(c)(xi) of the Agreement, on or prior to the date hereof, the
Administrator, on behalf of the Issuer, shall have delivered to the Collateral
Agent a certificate of a Vice President or more senior officer of the
Administrator, substantially in the form of Schedule 2 hereto, certifying that
all requirements set forth in Section 2.4(c) of the Asset Pool One Supplement
for designating

 

4



--------------------------------------------------------------------------------

and conveying Receivables in Additional Asset Pool One Accounts have been
satisfied. The Collateral Agent may conclusively rely on such Officer’s
Certificate, shall have no duty to make inquiries with regard to the matters set
forth therein, and shall incur no liability in so relying.

 

7. Amendment of the Asset Pool One Supplement. The Asset Pool One Supplement is
hereby amended to provide that all references therein to the “Asset Pool One
Supplement,” to “this Asset Pool One Supplement” and “herein” shall be deemed
from and after the Addition Date to be a dual reference to the Asset Pool One
Supplement as supplemented by this Assignment. All references therein to
Additional Asset Pool One Accounts shall be deemed to include the Additional
Accounts designated hereby and all references therein to Asset Pool One
Receivables shall be deemed to include the Receivables pledged hereby. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions of the Asset Pool One Supplement shall remain unamended
and shall continue to be, and shall remain, in full force and effect in
accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to noncompliance with any term or provision of the Asset Pool One Supplement.

 

8. Counterparts. This Assignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

 

9. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE ISSUANCE TRUST By:   WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee on behalf of the Issuer By:  

/s/ Janel R. Havrilla

--------------------------------------------------------------------------------

Name:   Janel R. Havrilla Title:   Financial Services Officer WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Cheryl Zimmerman

--------------------------------------------------------------------------------

Name:   Cheryl Zimmerman Title:   Assistant Vice President

 

Acknowledged by:

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

 

By:  

/s/ Keith Schuck

--------------------------------------------------------------------------------

Name:   Keith Schuck Title:   President

 

Assignment No. 6 (APO)



--------------------------------------------------------------------------------

Schedule 1

 

LIST OF ADDITIONAL ASSET POOL ONE ACCOUNTS

 

[TO BE DELIVERED TO THE COLLATERAL AGENT BY THE ISSUER AND MARKED AS SCHEDULE 1
TO THIS ASSIGNMENT]

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

 

Chase Issuance Trust

Officer’s Certificate

 

                                         , a duly authorized officer of Chase
Bank USA, Delaware, National Association, as administrator (the “Administrator”)
for the Chase Issuance Trust (the “Trust”), hereby certifies and acknowledges on
behalf of the Trust that to the best of his/her knowledge the following
statements are true on May 16, 2005 (the “Addition Date”), and acknowledges on
behalf of the Trust that this Officer’s Certificate will be relied upon by Wells
Fargo Bank, National Association (“Wells Fargo”), as collateral agent (the
“Collateral Agent”) in connection with the Collateral Agent entering into
Assignment No. 6 of Receivables in Additional Accounts, dated as of May 16, 2005
(the “Assignment”), by and between the Trust and the Collateral Agent, in
connection with the Amended and Restated Asset Pool One Supplement, dated as of
October 15, 2004, as amended by the First Amendment thereto, dated as of May 10,
2005 (as heretofore supplemented and amended, the “Asset Pool One Supplement”),
each by and between the Trust and Wells Fargo as indenture trustee (the
“Indenture Trustee”) and Collateral Agent. The undersigned hereby certifies and
acknowledges on behalf of the Trust that:

 

(a) Conditions Precedent. All of the requirements for the addition of Accounts
set forth under Section 2.4(c) of the Asset Pool One Supplement shall have been
satisfied in all material respects on the Addition Date;

 

(b) Delivery of Assignment. On or prior to the Addition Date, (i) the Trust has
delivered to the Collateral Agent the Assignment (including an acceptance by the
Collateral Agent for the benefit of the Asset Pool One Noteholders, the
Indenture Trustee, in its individual capacity and the Collateral Agent, in its
individual capacity), (ii) the Trust has indicated in its computer files that
the Receivables created in connection with the Additional Accounts have been
transferred to the Collateral Agent and (iii) the Trust shall deliver to the
Collateral Agent a computer file containing a true and complete list of all
Additional Accounts identified by account number and the aggregate amount of the
Receivables in such Additional Accounts as of the related Addition Cut Off Date,
which computer file shall be as of the date of such Assignment, incorporated
into and made a part of such Assignment and the Asset Pool One Supplement.

 

(c) Legal, Valid and Binding Obligation. The Assignment constitutes a legal,
valid and binding obligation of the Trust enforceable against the Trust in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

 

Schedule 2-1



--------------------------------------------------------------------------------

(d) Eligibility of Accounts. As of the Addition Cut Off Date, each Additional
Account designated pursuant to the Assignment is an Eligible Account.

 

(e) Insolvency. As of each of the Addition Cut Off Date and the Addition Date,
no Insolvency Event with respect to the Trust has occurred and the transfer by
the Transferor of Receivables arising in the Additional Accounts to the
Collateral Agent has not been made in contemplation of the occurrence thereof.

 

(f) No Adverse Effect. The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect.

 

(g) No Conflict. The execution and delivery by the Trust of this Assignment, the
performance of the transactions contemplated by the Assignment and the
fulfillment of the terms thereof applicable to the Trust, will not conflict with
or violate any Requirements of Law applicable to the Trust or conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust or other
instrument to which the Trust is a party or by which it or its properties are
bound.

 

(h) No Proceedings. There are no proceedings or investigations, pending or, to
the best knowledge of the Trust, threatened against the Trust before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of the Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Trust, would materially and adversely affect the performance by
the Transferor of its obligations under the Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of the Assignment.

 

(i) All Consents. All authorizations, consents, orders or approvals of any court
or other governmental authority required to be obtained by the Trust in
connection with the execution and delivery of the Assignment by the Trust and
the performance of the transactions contemplated by the Assignment by the Trust,
have been obtained.

 

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.

 

Schedule 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 16th day of May 2005.

 

CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION (formerly known
as Chase Manhattan Bank USA, National Association), not in its individual
capacity but solely as Administrator on behalf of the Trust By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Schedule 2-3